Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2020

                           No. 04-20-00395-CR & 04-20-00397-CR

                             EX PARTE JUAN HERNANDEZ

                  From the County Court at Law No. 13, Bexar County, Texas
                             Trial Court No. 641471 & 641472
                        Honorable Rosie S. Gonzalez, Judge Presiding


                                        ORDER

       On October 26, 2020, appellee filed a motion for an extension of time to file its brief.
Appellee's motion is GRANTED. We deem appellee's brief timely filed.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court